Citation Nr: 1818691	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-21 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for a lumbosacral spine disability with IVDS (hereafter "low back disability").  

2.  Entitlement to a disability rating greater than 30 percent for a right shoulder disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to October 1967.  

These matters come before the Board of Veterans' Appeals on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified at a DRO hearing in January 2013 and at a Board hearing in May 2017, before the undersigned Veterans Law Judge (VLJ).  Copies of the transcripts are of record.  The VLJ agreed to hold the record open for 30 days to allow the Veteran time to supplement the record with additional medical evidence.  As to the additional medical evidence that has been associated with the claims file after the expiration of the 30 days, the Veteran through his representative has submitted a waiver of AOJ review.  

The Board notes that after submission of his VA Form 9 in May 2014, the Veteran had a VA medical examination in June 2014, for a separate disability rating.  This June examination provided evidence in support of this right shoulder claim.  As the VA Form 9 addressing the issues on appeal was received after February 2, 2013, a waiver of AOJ review of the evidence is not required.  38 U.S.C. § 7105 (2012).  


FINDINGS OF FACT

1.  The probative evidence of record shows during the period on appeal, the Veteran's forward flexion of the thoracolumbar spine was at worst 45 degrees, and his combined range of motion was at worst 97.5 degrees. 

2.  The probative evidence of record shows during the period on appeal, the Veteran's service-connected right shoulder disability is not shown to have been productive of a fibrous union of the humerus.  

3.  The probative evidence of record shows during the period on appeal, the Veteran's forward flexion and abduction of the right shoulder registered at worst, 90 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability rating for a low back disability have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242 and 5243 (2017).  

2.  The criteria for a disability rating greater than 30 percent for a right shoulder disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201 and 5202 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.20 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).  

Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a non service-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2017); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  When entitlement to compensation has already been established and an increased rating is at issue, the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart, 21 Vet. App. 505; see also 38 U.S.C.A. § 5110(b)(2) (2012); 38 C.F.R. § 3.400(o)(2) (2017).

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40 (2016); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to at least the minimum compensable evaluation for motion that is accompanied by pain.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40 (2017).

A.  Low Back Disability
Under the General Rating Formula for Diseases and Injuries of the Spine (General Formula), a 10 percent evaluation is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, there is vertebral body fracture with loss of 50 percent or more of the height.  
A 20 percent evaluation is warranted when the forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  
A 40 percent evaluation is warranted when the forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  
A 50 percent evaluation is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  Finally, a 100 percent evaluation is warranted when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a (2017).  
The criteria under the General Rating Formula are to be applied with or without symptoms of pain (whether or not it radiates), aching, or stiffness in the area of the spine involved.  38 C.F.R. § 4.71a, General Rating Formula (2017).  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment are to be evaluated separately under an appropriate Diagnostic Code.  Id. at Note (1).  Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  Id. at Note 2 and Plate V. 
With regard to IVDS, under the Formula for Rating IVDS Based on Incapacitating Episodes, IVDS warrants a 10 percent evaluation when the Veteran has incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent evaluation is warranted when the Veteran has incapacitating episodes having a total duration of a least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when the Veteran has incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when the Veteran has incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  
For purposes of assigning evaluations under Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes, Note 1 (2017).  There is no probative evidence of record indicating the Veteran has ever had an incapacitating episode due to his low back disability as defined by the regulation.  The Veteran was advised in October 2013, upon discharge by the attending Emergency Room physician, to "rest."  This "rest," however, does not constitute "incapacitating episodes" for the purposes of evaluating his IVDS.  Id.  Therefore, the Formula for Rating IVDS Based on Incapacitating Episodes does not apply.  
The Veteran filed his claim for an increased rating for his low back disability in August 2011.  
The Veteran underwent a VA examination in December 2011.  He reported that over time the condition worsened.  He did not report experiencing redness, fever debility, locking, abnormal motion, heat, drainage or any falls due to his low back condition.  He reported, however, experiencing weakness, stiffness, giving way and swelling.  He also reported constant pain in his lower back and described the pain as aching and sharp.  The pain level was noted as a 10 (on a scale from 1-10, with 10 being the worst) and was exacerbated by physical activity.  The pain was relieved by rest.  

The Veteran reported that his lower back disability did not limit his ability to stand or walk.  He indicated that he has never had an infection, hospitalized or had any surgery on the lower back.  He reported that he was not currently receiving any treatment for his back condition.  He reported that his overall functional impairments were pain, stiffness, limited range of motion, and difficulty with prolonged walking or jogging.  
The Veteran's symptoms associated with his lower back condition were stiffness, spasms and decreased motion.  He did not experience fatigue, paresthesia, numbness, or weakness.  He reported having no bowel problems, erectile dysfunction or any bladder problems in relation to the lower back disability.  
The Veteran reported experiencing flare-ups, which impacted the ability of his lower back to function.  He described the impact as pain with prolonged walking.  
Upon examination, the examiner noted that the Veteran's posture was within normal limits, as was his gait.  The Veteran did not use any assistive device.  
The Veteran's forward flexion ended at 75 degrees, and objective evidence of painful motion began at 75 degrees.  The extension ended at 30 degrees or greater and the objective evidence of painful motion began at 30 degrees or greater.  Right and left lateral flexion ended at 30 degrees or greater bilaterally and the objective evidence of painful motion began at 30 degrees or greater bilaterally.  Right and left lateral rotation was 30 degrees or greater bilaterally and objective evidence of painful motion on the right lateral rotation began at 30 degrees or greater bilaterally.  There was no additional limitation of motion after repetitive motion testing.  
The functional loss or functional impairment of the thoracolumbar spine was reported as pain on movement.  The examiner noted that the impact of the thoracolumbar spine condition on the Veteran's ability to work was his back pain, stiffness, and difficulty with prolonged walking, jogging or climbing stairs.  
The Veteran did not have localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine (back).  The Veteran had guarding or muscle spasm but the examiner found it was not severe enough to result in an abnormal gait or spinal contour.  The Veteran's lower extremities did not have diminished function.  The Veteran's muscle strength was reported as normal, 5/5.  He did not have muscle atrophy.  
The straight leg raising test, with the right leg, was reported as negative.  No radicular pain or any other signs or symptoms due to radiculopathy was noted.  No other neurologic abnormality or findings related to a thoracolumbar spine (back) condition was noted.  The Veteran did not have IVDS of the thoracolumbar spine.  There were no other pertinent physical findings, complications, conditions, signs or symptoms related to the Veteran's thoracolumbar spine condition.  
The Veteran underwent a second VA examination in January 2014.  The examiner noted that the Veteran had a diagnosis of degenerative joint disease (DJD) of the lumbosacral spine, with IVDS.  The Veteran did not use any sort of assistive device as a normal mode of locomotion.  

His forward flexion was 65 degrees, with objective evidence of painful motion began at 65 degrees.  Extension was 25 degrees with objective evidence of painful motion beginning at 25 degrees.  Lateral flexion ended at 25 degrees bilaterally, with objective evidence of painful motion beginning at 25 degrees bilaterally.  Lateral rotation was 25 degrees bilaterally, with objective evidence of painful motion beginning at 25 degrees bilaterally.  There was no additional limitation of motion following repetitive motion testing.  

The functional loss or functional impairment of the thoracolumbar spine was reported as less movement than normal, incoordination, and pain on movement.  The Veteran did not have localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  The examiner noted that the Veteran had guarding and/or muscle spasm of the thoracolumbar spine but was not so severe as to result in abnormal gait or spinal contour.  

The Veteran's muscle strength and reflexes were normal.  There was no muscle atrophy.  The straight leg raising test was positive, indicating symptoms of radiculopathy.  The examiner noted mild intermittent pain, paresthesias and/or dysesthesias and numbness in the lower extremities.  No other radiculopathy symptoms were reported.  The examiner noted that the severity of the radiculopathy was mild and affected the right and left sides.  The examiner did not note any other neurologic abnormalities or findings related to a thoracolumbar spine.  

The examiner noted that the Veteran had IVDS, but he did not have any incapacitating episodes within the past 12 months due to IVDS.  There were no other pertinent physical findings, complications, conditions, signs or symptoms related to the Veteran's thoracolumbar spine condition.  

The examiner noted that the impact of the Veteran's low back condition on his ability to work was back pain, stiffness, limited range of motion, difficulty with heavy lifting, bending, and prolong walking or climbing stairs.  

Imaging studies in January 2014 of the lumbosacral spine found that there was the straightening of the lumbar lordosis.  The vertebral bodies were intact and preserved in height.  The intervening disc spaces were reasonably preserved with multilevel moderate spondylosis.  There was the normal alignment of the five non-rib-bearing lumbar vertebral bodies.  Scoliosis was not evident.  The facet joints were occasionally narrowed.  The sacroiliac joints were preserved, bilaterally.  There was bony mineralization, appropriate for the Veteran's age.  No bony destructive changes were seen.  There was no fracture, dislocation or subluxation.  There was straightened lumbar lordosis, with multilevel spondylosis and occasional posterior facet arthrosis.  

Emergency Room Progress Notes dated in October 2013, noted that the Veteran was seen for bilateral shoulder pain.  The diagnosis upon discharge was "sprain in both shoulder area/degenerative disc disease of lumbosacral sprain."  The attending physician discharged the Veteran with instructions to "use rest" and "use heat pack to affected areas."  

Emergent Care Nurse Triage Notes dated in March 2014 indicate complaints of lower back pain, since 1965.  The Veteran reported that he had "pain" for three days and tried over-the-counter remedies with no results. The Veteran was instructed to go to the VA Urgent Care for evaluation and was given education on avoiding activities such as heavy lifting, frequent stooping, or leaning over when lifting.  

Attending Progress Notes dated in April 2014 indicate complaints of back pain.  The Veteran rated the pain as a 6/10.  The physician noted that the X-ray findings from October 2013 showed no significant interval change of mild lower lumbar spine, degenerative endplate changes, and facet arthropathy.   A prosthetics consult for a brace as requested was ordered.

Physical Therapy Education Notes dated in April 2014 indicate that the Veteran rated his pain a 6/10 and was given education on what "What To Do When Your Back Hurts;" and "Lifting In The Real World."

Nursing Outpatient Triage Notes dated in May 2014, indicate the Veteran's complaint of back pain.  He rated the pain a 10/10.  

Progress Notes dated in October 2014 indicate complaints of back pain. The Veteran reported that although he continued to do his back exercises, his back pain had worsened over the past 2 weeks and he was also experiencing pain in his right groin and right leg.  He reported slight weakness in the right leg.  He also reported not taking prescribed pain medications and no assistive device.  The attending physician noted his impression of a back X-ray: "No significant interval change again with mild lower lumbar spine degenerative endplate changes and facet arthropathy."  He suggested that the Veteran may benefit from an assistive device.  

Telephone Encounter Notes dated March 2015 indicate the Veteran called to speak to a nurse about his back pain.  

Physical Medicine Rehab Consult dated in July 2015, notes the Veteran's complaints of low back pain.  The Veteran reported that the pain intensity averaged a 10/10.  The examiner noted that the examination findings were more consistent with hip pathology given the antalgic gait, pain on hip movement, extreme pain of FABER/FADIR (Flexion, Adduction and Internal Rotation).  The Veteran was provided with information on home stretching and other exercises, relaxation techniques, sleep hygiene, and diet.  

Physician Emergency Department Notes dated in March 2016 indicate complaints of chronic back pain.  The Veteran reported falling, two days prior.  He denied the loss of coordination, numbness/weaknesses, bowel/bladder incontinence and saddle paresthesia.  

Attending Follow-Up Notes dated in April 2015 noted that the Veteran was seen by Ortho (Orthopedic) and the impression of X-ray imaging was: "No significant interval change again with mild lower lumbar spine degenerative endplate changes and facet arthropathy."  

Physical Therapy Consult dated in May 2016 note that the Veteran reported his back pain, which he rated as a 9.5/10, radiated to his knees and caused him to fall.  His reported that his back "locked up."  This incidence was the second occurrence since March.  He also reported that the pain in his low back and legs is relieved with sitting in a forward flexed position.  Pain is increased by prolonged sitting or lying in bed.  The Veteran reported no saddle numbness or bowel/bladder incontinence.  Imaging studies showed the lumbosacral vertebral alignment was well-preserved, without evidence of fractures or significant compression deformities.  

Muscle strength was normal, 5/5, bilaterally with exception to the right hip, 4/5.  Forward flexion was 50 percent (approximately 45 degrees), the extension was 25 percent with increased pain (approximately 7.5 degrees), sidebending was 50 percent bilaterally (approximately 15 degrees bilaterally) and rotation was 25 percent bilaterally (approximately 7.5 degrees bilaterally).  The physician noted palpation, tenderness over the right SIJ and along lumbar paraspinals.  The combined range of motion was 97.5 degrees.  

Physical Therapy Progress Notes dated in August 2016 report back pain.  The Veteran reported that he had to soak in the tub for approximately one hour to get relief.  

Primary Care Attending Notes dated in May 2017 indicate the Veteran's complaint of back pain.  He reported knee pain which traveled to the knee.  

Outpatient notes dated in June 2017 notes the Veteran's complaint of lower back pain.  He reported that the pain was a 10, the worst.  On a second visit later in the month, he reported that the back pain was a 6-7/10.  

Based upon the ranges of motion measured in May 2016, the Board finds that the criteria for a 20 percent rating are met because the combined range of motion was less than 120 degrees.  

However, a 40 percent rating is not warranted.  Although the probative evidence of record reflects that the Veteran has consistently complained of low back pain and the functional loss thereof, the Board finds that a higher rating than 20 percent is not warranted for the Veteran's low back disability, even when considering pain and functional loss as set forth in DeLuca.  At worst, his forward flexion was 45 degrees in May 2016, and it must be limited to 30 degrees of less to meet the criteria for a 40 percent rating.  Further, there is no evidence that the Veteran has favorable ankylosis of the entire thoracolumbar spine.  He retains the ability to move his thoracolumbar spine and therefore does not have ankylosis.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).  His disability picture is not more closely described by the 40 percent criteria.  

The evidence of record shows that during the appeal period, the Veteran's disability met the criteria for a 20 percent rating but no higher under Diagnostic Code 5242. 

The Veteran may be entitled to separate ratings for neurological conditions due to his low back disability.  However, he has not reported or been diagnosed with erectile dysfunction or a bowel/bladder condition.  During the January 2014 VA examination, the VA examiner found that the Veteran's straight leg raise in his bilateral lower extremities was positive.  She also found that other signs or symptoms due to radiculopathy were the mild intermittent pain, paresthesias and/or dysesthesias and numbness of the bilateral lower extremities and involved the nerve roots of the sciatic nerve (L4/L5/S1/S2/S3).  The Veteran's radiculopathy of his lower extremities have since been assigned separate disability ratings by the RO.  

Accordingly, the Board finds that the preponderance of the evidence shows that the criteria for a rating of 20 percent for lumbosacral spine disability with IVDS, but no higher, are met.  To this extent, the appeal is granted.  

B.  Right Shoulder Disability
The evidence of record shows that the Veteran is right-hand dominant; thus, his right shoulder is his major shoulder for rating purposes.  The Veteran's right shoulder disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5202.  Under Diagnostic Code DC 5202, an impairment of the humerus in the major arm warrants a 30 percent rating for malunion of the humerus with marked deformity.  Additionally, a 30 percent rating is warranted for frequent episodes of dislocation and guarding of all arm movements.  A higher rating of 50 percent is warranted for a fibrous union of the humerus; a 60 percent rating is warranted for nonunion of the humerus (false flail joint); and a maximum 80 percent rating is warranted for loss of the humeral head (flail shoulder).  38 C.F.R. § 4.71a, Diagnostic Code 5202.  

Under Diagnostic Code 5201, limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder; limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder.  38 C.F.R. § 4.71a (2017).  

Normal ranges of motion of the shoulder are flexion (forward elevation) from zero degrees to 180 degrees, abduction from zero degrees to 180 degrees, external rotation from zero degrees to 90 degrees, and internal rotation from zero degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I.  

The Veteran was afforded a VA examination in December 2011.  He reported weakness, stiffness, redness lack of endurance, deformity, tenderness, and pain in his right arm.  Additionally, he reported numbness from the elbow to hand, for which he was receiving physical therapy.  
The Veteran indicated that he did not experience swelling, heat, giving way, locking, fatigability, drainage, effusion, subluxation, and dislocation.  He reported having residuals and pain from two surgeries to insert/remove screws in the right shoulder.  The Veteran reported that his condition, in the past 12 months, had not resulted in any incapacitation.  He reported that the overall functional impairment when using the right shoulder was pain upon flare-ups, which impacted the ability of the shoulder to function.  He described the impact as pain, stiffness, and numbness in the right hand and elbow and difficulty with heavy lifting.  
Upon examination, the examiner noted a linear scar on the right anterior shoulder measuring 23 cm x 1 cm.  She noted was no skin breakdown of the scar and that it was not painful.  She noted that the scar was superficial with no underlying tissue damage, inflammation, edema or keloid formation.  The scar was not disfiguring and did not limit the Veteran's motion.  The examiner noted there was no limitation of function due to the scar.  
The muscle strength for the right shoulder abduction was noted as 5/5, and right shoulder forward flexion was 5/5, normal.  The examiner noted no ankylosis of the right glenohumeral articulation (shoulder joint).  
Right shoulder flexion ended at 140 degrees with objective evidence of painful motion beginning at 140 degrees.  Abduction ended at 140 degrees and objective evidence of painful motion beginning at 140 degrees.  The examiner noted that the Veteran was able to perform repetitive-use testing with 3 repetitions on the right.  After repetitive-use, the right shoulder flexion ended at 140 degrees and abduction ended at 140 degrees.  The examiner noted no additional limitation of motion of the shoulder and arm following repetitive-use testing.  
The examiner noted that weakened movement and pain on movement were contributing factors of the Veteran's right shoulder disability.  The examiner noted that the Veteran had no localized tenderness or pain on palpation of joints or soft tissue of the right shoulder.  The Veteran did not have a history of mechanical symptoms, and there was no history of recurrent subluxation of the glenohumeral joint, an AC joint condition or any other impairment of the clavicle or scapula.  The examiner, however, found guarding.  
The Hawkins' impingement, empty-can, external rotation (infraspinatus strength test), lift-off subscapularis, crank apprehension and relocation, and cross body adduction tests were reported as negative for the right shoulder.  The examiner reported no other significant test findings and/or results in regards to the shoulder condition.  
Imaging studies of the shoulder had been performed, and the results were available.  AP and 1ateral views of the right humerus showed no evidence for fracture or other significant bone or soft tissue abnormality.  Arthritis was not documented.  The humerus X-ray findings were within normal limits.  
The examiner noted that the impact of the shoulder/arm condition(s) on the Veteran's ability to work was joint stiffness, limited range of motion, pain, and difficulty with heavy lifting or overhead movements.  
The Veteran underwent a second VA examination in January 2014.  He reported that flare-ups impacted the right shoulder in the form of pain and stiffness.  The examiner noted a linear scar on the right anterior shoulder, but it was neither painful and/or unstable.  
The examiner noted that the Veteran's muscle strength for the right shoulder abduction was 5/5 and right shoulder forward flexion was 5/5.  The examiner noted no ankylosis of either left or right glenohumeral articulation (shoulder joint).  
His forward flexion ended at 70 degrees with objective evidence of painful motion beginning at 70 degrees.  Abduction ended at 70 degrees and objective evidence of painful motion beginning at 70 degrees.  The examiner noted that the Veteran was able to perform repetitive-use testing with 3 repetitions on the right.  After repetitive-use, the right shoulder flexion ended at 70 degrees and abduction ended 70 degrees.  The examiner noted no additional limitation of motion of the shoulder and arm following repetitive-use testing.  
The examiner noted that excess fatigability, less movement than usual, incoordination, impaired ability to execute skilled movements smoothly and pain on movement were contributing factors of the Veteran's right shoulder disability.  The examiner noted that the Veteran had no localized tenderness or pain on palpation of joints or soft tissue of the right shoulder.  The Veteran did not have a history of mechanical symptoms and there was no history of recurrent subluxation of the glenohumeral joint, an AC joint condition or any other impairment of the clavicle or scapula.  The examiner found no guarding.  
The Hawkins' impingement, empty-can, external rotation, lift-off subscapularis, crank apprehension and relocation, and cross body adduction tests were all negative for the right shoulder.  The examiner noted no other significant test findings and/or results in regards to the shoulder condition.  
The examiner noted that the impact of the shoulder/arm condition(s) on the Veteran's ability to work was his right shoulder pain, stiffness, limited range of motion and difficulty with heavy lifting or overhead movements.  
Imaging studies of the right shoulder were performed and were available.  AP views on internal and external rotation, demonstrated no glenohumeral fracture subluxation or other significant bone, joint or soft tissue abnormality.  The subacromial space was preserved.  The acromioclavicular joint was slightly narrowed with marginal productive changes.  The examiner noted a skeletally intact right shoulder with mild acromioclavicular arthrosis.  
The Veteran underwent a VA shoulder examination in June 2014.  The examiner noted that the Veteran's muscle strength for the right shoulder registered 4/5, with the active movement against some resistance.  The right shoulder flexion ended at 130 degrees with objective evidence of painful motion beginning at 105 degrees.  Abduction ended at 100 degrees and objective evidence of painful motion beginning at 90 degrees.  The examiner noted that the Veteran was able to perform repetitive-use testing with 3 repetitions on the right.  After repetitive-use, the right shoulder flexion ended at 130 degrees and abduction ended 100 degrees.  The examiner noted no additional limitation of motion of the shoulder and arm following repetitive-use testing.  
The examiner noted that less movement than normal, weakened movement and pain on movement were contributing factors of the Veteran's right shoulder disability.  Additionally, the Veteran had localized tenderness or pain on palpation of joints or soft tissue of the right shoulder.  The Veteran had a history of mechanical symptoms on the right side.  The examiner found guarding of the right shoulder.  
The Hawkins' impingement, empty-can test, external rotation, lift-off subscapularis, crank apprehension and relocation, and cross body adduction tests were negative for the right shoulder.  The examiner noted no other significant test findings and/or results in regards to the shoulder condition.  
Emergency Room Notes dated in October 2013 indicate that the Veteran was seen for bilateral shoulder pain.  He was diagnosed with a sprain in the bilateral shoulder and degenerative disc disease of the lumbosacral spine.  The attending physician advised rest, heat and gave him NSAIDS.
Occupational Therapy Notes dated in November 2013 indicate the Veteran's complaints of chronic right shoulder pain and numbness in the right arm.  He rated the pain as an 8.  The physician noted that the glenohumeral and scapular movements were within functional limits.  The ROM testing revealed forward the right flexion registered 135; abduction, 80; external rotation was 60; extension was 48; and internal rotation was 30.  The strength of the bilateral upper extremities was rated a 3/5, active movement against gravity.  
The physician noted his impression of October 2013 X-ray findings of the right shoulder: no acute findings.  The Veteran was instructed to apply moist heat for 15 minutes to the shoulder and isometric exercises for strengthening.  
Occupational Therapy Consult Notes dated in November 2013 indicate complaints of bilateral shoulder arthralgia.  The Veteran reported that he was unable to use his bilateral upper extremities in overhead tasks, without pain.  He rated the pain as an 8.  Upon examination, the physical noted limited external rotation of the right shoulder due to previous surgery.  His posture was noted as good.  
Occupational Therapy Notes dated in December 2013, January, February and March 2014, indicate that the Veteran was referred for follow-up treatment for bilateral arthralgia.  The Veteran reported that he was unable to use bilateral upper extremities in overhead tasks without pain.  The pain level was rated 6 and 8 for these months, with 6 being reported in February 2014.  The December 2013 range of motion  testing of the right upper extremity revealed forward flexion of 135; abduction of 80; external rotation was 60; extension was 48; and internal rotation was 30.  The strength of the bilateral upper extremities was rated a 3/5, active movement against gravity.  The January range of motion testing was similar to the December except for abduction which was reported as 110 degrees.  Rage of motion testing in February 2014 revealed forward flexion was 135; abduction 125; external rotation 60; extension 48; internal rotation was 30.  During the aforementioned-months, the glenohumeral movement was within function limits, as was the scapular movement. The Veteran was issued a green theraband and application of moist heat to the shoulder was suggested.  
Nursing Outpatient Triage Notes dated in May 2014, indicate complaints of right shoulder pain.  The Veteran described the pain as sharp, intermittent and constant[ly] dull."  The physician noted a well-healed scar.  No atrophy was noted.  The ROM testing revealed total elevation was 100 degrees for the right shoulder; forward flexion was 90 degrees; external rotation was 10 degrees; abduction was 90 degrees.  The examiner noted no internal rotation.  The lift-off, impingement, and cross arm tests were reported as positive.  The examiner noted palpitation was tender globally.  The extremity strength was normal, 5/5.  The October 2013 X-ray findings of the right shoulder were viewed.  The examiner noted no acute findings.  
Attending Follow-Up Notes dated in April 2015 indicate that the Veteran was seen by Ortho for bilateral shoulder arthralgia.  The physician, after evaluation of the October 2013 X-ray findings, noted no acute findings.  
Emergent Care Triage Notes dated in May 2015 indicate complaints of chronic arm pain radiating to the neck.  The Veteran denied any falls or trauma, arm or hand weakness, but reported numbness of 4th and 5th fingers.  
Physical Medicine Rehab Consult dated in July 2015, notes the Veteran's complaints of bilateral shoulder pain.  The pain intensity averaged 10/10.  The Veteran was provided with information on home stretching exercises, relaxation techniques, sleep hygiene, and diet.  
Physician Emergency Department Notes dated in March 2016 indicate complaints of chronic bilateral shoulder pain.  
A physical Medical Rehabilitation Consult dated in May 2016, notes the Veteran's complaints of constant bilateral shoulder pain with the right greater than the left.  The Veteran reported that the pain was increased by activity and was rated a 10/10.  Upon examination, no muscle atrophy was found.  There was tenderness to palpation with multiple trigger points in the anterior deltoid bilaterally, lateral deltoid posterior triceps bilaterally.  The Veteran had pain at active abduction beyond 90 degrees.  The examiner noted pain on resisted internal rotation was absent, as was the pain on resisted abduction.  There was, however, pain on resisted external rotation.  The O'Brien's, Hoffman's, Spurling's Facet Loading, and empty-can tests were negative.  The AC joint exam was normal as was the muscle strength and reflexes.  The humeral head was normally located.  There was punctate ossific density along the superior margin of the glenoid likely, secondary to degenerative changes.  There was no evidence of osteophyte formation along the humeral head.  The Veteran received a trigger point injection into the right shoulder.  
Nursing Output Triage Intake Notes dated in July 2016 indicate bilateral shoulder pain.  The Veteran rated the pain an 8 out of 10.  
PM&R Follow-Up notes dated in October 2016 indicate that the Veteran was seen for a follow-up for chronic right shoulder pain.  The Veteran reported significant benefit from activity modification stretching program as well as trigger points injection.  The physician noted that the Veteran now has mild intermittent pain which lasts for a day to a week, not constant pain.  
In light of the evidence presented above, the Board finds that the Veteran's right shoulder disability more approximates the currently assigned 30 percent rating, for recurrent dislocation of the scapulohumeral joint with frequent episodes and guarding of movement only at the shoulder level.  In order to warrant a 50 percent rating, there must be a fibrous union of the humerus.  Neither the VA examiners nor the VA treating physicians found a fibrous union of the Veteran's right humerus.  The December 2011, X-ray findings noted that the humerus was within normal limits.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  

A rating higher than 30 percent under Diagnostic Code 5201 is also not warranted.  The Board notes that the range of motion testing in January 2014, the Veteran's forward flexion and abduction were limited to, at worst, 70 degrees, each.  Even when considering his worst limitation of motion after repetitive-use testing for the purposes of rating this claim, his limitation of motion is not more closely described as limited to 25 degrees from the side, even when incorporating functional loss due to the factors set forth in 38 C.F.R. §§ 4.40 and 4.45.  Therefore, a rating higher than 30 percent under Diagnostic Code 5201 is not warranted.  38 C.F.R. § 4.71a (2017).  

A rating higher than 30 percent under Diagnostic Codes 5200 is also not warranted.  The Board notes that the evidence of record does not show ankylosis or an impairment of the clavicle or scapula.  Thus, a rating higher than 30 percent under Diagnostic Code 5200 is not warranted.  (The Board notes that Diagnostic Code 5203 is not applicable because the maximum rating under this code is 20 percent.)  38 C.F.R. § 4.71a (2017).  

The Veteran testified at a Board hearing in May 2017 and stated that could not get his right arm over his head, and he often drops glasses and cups because of the pain in his right hand.  The Board finds the Veteran competent.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, the findings of the VA examiners and physician have been consistent that the right humerus has been within normal limits.  

Since there is no evidentiary basis upon which to assign a rating greater than 30 percent and since there is no basis for assigning an increased rating, there is no basis for assigning a staged rating.  Hart, 21 Vet. App. at 505.  Accordingly, the preponderance of the evidence is against an initial evaluation greater than 30 percent for a right shoulder disability.  Thus, the benefit of the doubt rule is not for application.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

The Board notes that the Veteran has already been assigned a separate disability rating for his right shoulder scar.  

The overall disability picture of the Veteran's right shoulder disability does not more closely approximate a disability rating greater than 30 percent for the right shoulder under the applicable Diagnostic Code during the appeal period.  38 C.F.R. § 4.7 (2017).  Therefore, the preponderance of the evidence is against this claim, and it must be denied.  38 C.F.R. § 4.3 (2017).  

III.  TDIU

A total disability rating based on individual unemployability (TDIU) is not raised because the Veteran does not contend, and the evidence does not show that his service-connected disabilities render him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  


ORDER

A 20 percent disability rating for a lumbosacral spine disability with IVDS is granted.

A disability rating greater than 30 percent for a right shoulder disability is denied.  



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


